5 F.3d 1503NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re Robert C. LYNE, Jr.
No. 93-1119.
United States Court of Appeals, Federal Circuit.
July 16, 1993.

Before ARCHER, MAYER and SCHALL, Circuit Judges.
PER CURIAM.


1
Robert C. Lyne, Jr. appeals from the decision of the Patent and Trademark Office Board of Patent Appeals and Interferences, dated September 25, 1992, affirming the examiner's rejection of claims 12, 14-16, and 18-24 in Application Serial No. 07/579,798 under 35 U.S.C. Sec. 103 (1988) as unpatentable over a combination of prior art references.


2
During the pendency of this appeal, Lyne agreed with the patent office to amend claim 18.  Thus the issue of the patentability of claim 18, and its dependent claims 19-21, decided by the board is now moot.  That portion of the board's decision rejecting claims 18-21, under section 103 as obvious in view of the prior art is vacated.


3
As for the remainder of the claims at issue, we agree with the board's conclusion that the claimed subject matter would have been obvious to one of ordinary skill from the teachings of the cited prior art.  On the basis of the board's opinion, the rejection of claims 12, 14-16 and 22-24 as unpatentable under section 103 is therefore affirmed.